DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Brandl et al. (US 2017/0351450, hereinafter “Brandl”).
Regarding claim 1: Brandl discloses a method for use in dynamic random-access memory (DRAM) comprising:
entering into a self-refresh mode of operation (paragraph [0057], lines 5-6);
exiting the self-refresh mode of operation in response to commands from a self- refresh state machine memory operation (MOP) array (paragraph [0063]); and
updating a device state (power state change) of the DRAM for a target power management state (target power states) in response to commands from the MOP array (paragraph [0057], lines 1-3 and paragraph [0060], lines 7-12).
Regarding claim 11: Brandl discloses a system comprising:
a memory controller (Abstract); and
a dynamic random-access memory (DRAM) (paragraph [0013]), wherein the DRAM is configured to:
 	enter into a self-refresh mode of operation; 
 	exit the self-refresh mode of operation in response to commands from a self-refresh state machine memory operation (MOP) array; and 
update a device state of the DRAM for a target power management state in response to commands from the MOP array (see the rejection of claim 1) 
Regarding claims 2 and 12: Brandl discloses the method of claim 1 and the system of claim 11, wherein the MOP array is populated with a sequence of commands that initiate entry into and exit from one or more supported low power modes based on a type of memory of the DRAM (paragraph [0049], lines 10-13).
Regarding claims 3 and 13: Brandl discloses the method of claim 2 and the system of claim 12, wherein the MOP array is populated by a basic input/output system (BIOS) (paragraph [004], lines 10-11).
Regarding claims 4 and 14: Brandl discloses the method of claim 1 and the system of claim 11, wherein entering into the self-refresh mode of operation comprises preserving memory contents of the DRAM (it is inherent that the self-refresh mode of operation is used to preserve memory contents).
Regarding claims 5 and 15: Brandl discloses the method of claim 1 and the system of claim 11, wherein entering into the self-refresh mode of operation comprises starting a low power mode of operation for the DRAM (paragraph [0056]).
Regarding claims 6 and 16: Brandl discloses the method of claim 1 and the system of claim 11, wherein the device state includes any one of a: DO, D1, D2, and D3 state (paragraph [0050]).
Regarding claims 7 and 17: Brandl discloses the method of claim 1 and the system of claim 11, wherein the target power management state includes any one of: an active state; an active state having a set operation frequency; and a low power state (paragraph [0015] and claim 7).
Regarding claims 8 and 18: Brandl discloses the method of claim 7 and the system of claim 17, wherein the low power state includes any one of: a precharge power down state, a self-refresh power down state; and an idle power down state (paragraph [0015], lines 12-14).
Regarding claims 9 and claim 19: Brandl discloses the method of claim 1 and the system of claim 11, wherein updating the device state for the DRAM includes executing commands from the MOP array until a sequence of commands for a change to the target power management state is completed (paragraph [0058], lines 10-12).
Regarding claims 10 and 20: Brandl discloses the method of claim 1 and the system of claim 11, further comprising:
indicating, by the DRAM, a type of memory of the DRAM in response to a request (paragraph [0049]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 18-20 of U.S. Patent No. 11,176,986. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-7, 11 and 14-17 would have been obvious over, the reference claims.
Regarding claim 1: Claim 1 of the patent recites a method for use in dynamic random-access memory (DRAM) comprising:
entering into a self-refresh mode of operation (claim 1, line 7);
exiting the self-refresh mode of operation in response to commands from a self- refresh state machine memory operation (MOP) array; and
updating a device state of the DRAM for a target power management state in response to commands from the MOP array (claim 1, lines 12-15).
It would have been obvious to one of ordinary skill in the art to recognize that programming a self-refresh state machine memory operation array includes storing commands in the array to enable the DRAMS to exit self-refresh mode of operation and to update a device state of the DRAM for a target power management state.
Regarding claim 4: Claim 2 of the patent recites the method of claim 1, wherein entering into the self-refresh mode of operation comprises preserving memory contents of the DRAM.
Regarding claim 5: Claim 3 of the patent recites the method of claim 1, wherein entering into the self-refresh mode of operation comprises starting a low power mode of operation for the DRAM.
Regarding claim 11: Claim 18 of the patent recites a system comprising:
a memory controller (claim 18, line 4); and
a dynamic random-access memory (DRAM), wherein the DRAM is configured to:
enter into a self-refresh mode of operation (claim 18, line 7); 
exit the self-refresh mode of operation in response to commands from a self-refresh state machine memory operation (MOP) array; and 
update a device state of the DRAM for a target power management state in response to commands from the MOP array (claim 18, lines 14-17).
It would have been obvious to one of ordinary skill in the art to recognize that programming a self-refresh state machine memory operation array includes storing commands in the array to enable the DRAMS to exit self-refresh mode of operation and to update a device state of the DRAM for a target power management state.
Regarding claim 14: Claim 19 recites the system of claim 11, wherein entering into the self-refresh mode of operation comprises preserving memory contents of the DRAM.
Regarding claim 15: Claim 20 recites the system of claim 11, wherein entering into the self-refresh mode of operation comprises starting a low power mode of operation for the DRAM.
Claims 2, 3, 6-10, 12, 13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 18-20 of U.S. Patent No. 11,176,986 in view of Brandl. The system of claim 11, wherein the device state includes any one of a: DO, D1, D2, and D3 state.
Regarding claims 2 and 12: Claims 1 and 18 of the patent do not recite that the MOP array is populated with a sequence of commands that initiate entry into and exit from one or more supported low power modes based on a type of memory of the DRAM. However, Brandl discloses that the MOP array is populated with a sequence of commands that initiate entry into and exit from one or more supported low power modes based on a type of memory of the DRAM (paragraph [0049], lines 10-13). It would have been obvious to one of ordinary skill in the art to use the MOP array populated with a sequence of commands to initiate entry into and exit from one or more supported low power modes based on the type of memory of the DRAM. 
Regarding claims 3, 6-10 and 13-20: Brandl discloses all the limitations as recited in these claims (see the 102(a)(1) rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827